DETAILED ADVISORY ACTION

Claim Status
Claims 1-8, 10, 12-25, 27-30 is/are pending.
Claims 1-8, 10, 12-25, 27-30 is/are rejected.
Claims 9, 11, 26 is/are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10, 15-25, 28-29 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
 	BOEHLER ET AL (US 5,858,487),
	in view of WNEK ET AL (US 2007/0251943),
	and in view of EP 0 812 779 (MATSUDA-EP ‘779),
	as stated in the previous Office Action mailed 05/10/2022.
 	BOEHLER ET AL ‘487 discloses a microwaveable food wrap comprising:
• a food-safe coating (1) forming an inner, food-contacting surface;

• a polymeric film layer (2) (e.g., polyester, etc.) with a typical thickness of 0.3-0.75 mils (7.6-19.1 microns);

• a susceptor layer (3);

• an adhesive layer (4) comprising an FDA-approved adhesive;

• a paper layer (5) with a typical weight of 30 lb/ream (~49 g/m2) forming an outward-facing surface.

(entire document, e.g., Figure 1, etc.; line 8-17, col. 1; line 57-65, col. 2; line 9-14, 40-60, col. 3; line 43-63, col. 4; line 31-59, col. 5; line 8-20, col. 8; etc.) However, the reference does not specifically mention metal oxide coated polymer films. 
 	WNEK ET AL ‘943 discloses that it is well known in the art to use barrier films (e.g., but not limited to, silicon oxide-coated polymeric (e.g., polyethylene terephthalate, etc.) films as supports for microwave susceptor layers (e.g., metal layers, metal oxide layers, etc.) used in microwaveable heating sheets (e.g., food heating wraps, etc.).  The reference further discloses that it is well known in the art that microwave susceptor layers can be continuous or discontinuous (e.g., patterned in circles, loops, islands, squares, etc.). The reference further discloses that it is well known in the art to utilize paper layers with a typical weight of 15-60 lbs/ream as dimensionally stable layers in flexible microwaveable heating sheets.  (paragraph 0074, 0082, 0109-0110, 0112-0117, 0121-0122, etc.)
 	MATSUDA-EP ‘779 discloses that it is well known in the art to utilize transparent gas barrier films comprising:
• a first metal oxide coating (e.g., containing aluminum oxide, silicon oxide, etc.); 

• a biaxially oriented plastic film (e.g., polyethylene terephthalate, etc.) with a typical thickness of 1-500 microns; 

• a second metal oxide coating (e.g., containing aluminum oxide, silicon oxide, etc.);

as components in ovenable and/or microwavable packaging laminates or wrapping materials (e.g., for frozen food products, etc.), wherein the barrier packaging laminates can be formed by: providing a biaxially oriented plastic film; coating the plastic film with a metal oxide coating on one or both sides to form a gas barrier film; bonding the gas barrier film to an additional layer (e.g., paper layer, etc.) by dry lamination using an adhesive layer. (line 59-60, page 2; line 10-15, 27-55, page 3; line 45-60, page 5; line 35-46, 52-54, page 6; line 5-12, page 7; line 34-36, page 8; etc.)  
 	Regarding claims 1-6, 15-22, 25, 28-29, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known metal oxide-coated barrier films as disclosed in MATSUDA-EP ‘779 as the susceptor-supporting polymeric film layer (2) in the microwaveable food wrap of BOEHLER ET AL ‘487 (as suggested in WNEK ET AL ‘943) in order to provide the BOEHLER ET AL ‘487 wraps with excellent gas barrier properties even when the susceptor layer is discontinuous and/or patterned.
 	Regarding claims 7-8, 23-24, since: (i) BOEHLER ET AL ‘487 does not explicitly state that the disclosed paper weight of 30 lbs/ream is a critical or essential feature of the disclosed microwaveable food wrap; (ii) BOEHLER ET AL ‘487 does not explicitly or clearly teach away or discourage the use of other paper weights; and (iii) paper weight is generally a result-effective parameter with respect to the flexibility and/or rigidity of a paper layer and laminates containing said paper layer (i.e., the heavier the paper weight, the less flexible the paper layer tends be, as illustrated in WNEK ET AL ‘943); one of ordinary skill in the art would have utilized paper layers with weights of less than 30 lbs/ream (e.g., as low as 15 lbs/ream, as suggested by WNEK ET AL ‘943) as the paper layer (5) in the microwaveable food wrap of BOEHLER ET AL ‘487 in order to provide materials with increased flexibility for specific wrapping or packaging applications (e.g., for food products with complex shapes, etc.).
 	Regarding claim 10, one of ordinary skill in the art would have used known, dry lamination adhesives (as suggested in MATSUDA-EP ‘779) which are food-safe (e.g., FDA-approved) and microwave-safe as the adhesive layer (4) in the microwaveable food wrap of BOEHLER ET AL ‘487 in order to provide good adhesion between the paper layer (5) and the susceptor-coated polymeric film (2/3) in order to prevent delamination during usage (e.g., heating) while also avoiding possible contamination of consumable food products with potentially toxic materials.
Regarding claims 1, 16-17, 29, since the barrier films of MATSUDA-EP ‘779 can have metal oxide barrier coatings on both sides of the plastic film, when said barrier films of MATSUDA-EP ‘779 are utilized as polymeric film (2) in the microwaveable food wrap of BOEHLER ET AL ‘487, a metal oxide barrier coating will be positioned between polymeric film (2) and paper layer (5) of MATSUDA-EP ‘779.

Claims 12-14, 27, 30 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
 	BOEHLER ET AL (US 5,858,487), in view of WNEK ET AL (US 2007/0251943), and in view of EP 0 812 779 (MATSUDA-EP ‘779).
 		as applied to claims 1, 17, 29 above,
	and further in view of STEEVES (US 4,177,314),
	as stated in the previous Office Action mailed 05/10/2022.
	STEEVES ‘314 discloses that it is well known in the art to apply printing on paper layers used as substrates or support layers in wrapping materials (e.g., for food products, etc.).  The reference further discloses that it is well known in the art to apply protective coatings over images printed on paper layers (line 25-66, col. 4; etc.)
 	Regarding claims 12-14, 27, 30, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply printing as suggested in STEEVES ‘314 to the outward-facing surface of paper layer (5) of MATSUDA-EP ‘779 in order to provide decorative effects and/or information.
 Further regarding claims 12-14, 27, 30, one of ordinary skill in the art would have applied known protective coatings as suggested in STEEVES ‘314 (e.g., overprint varnishes, clear coats, etc.) over images printed on the outward-facing surface of paper layer (5) of MATSUDA-EP ‘779 in order to protect said printed images from abrasion, scratches, and/or damaging environmental conditions (e.g., moisture, ultraviolet radiation, etc.) and thereby improve the durability of said printed images.
 	Regarding claims 13, 16, 27, one of ordinary skill in the art would have utilized known food-safe materials for all components (e.g., protective coatings for printed images, etc.) of the microwaveable food wraps of BOEHLER ET AL ‘487 in order to avoid possible contamination of food products with potentially toxic materials.

Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.
 	(A) Applicant argues that the presence of a metal oxide layer as taught in MATSUDA-EP ‘779 “would render layer 2 incapable of serving its function of providing a smooth surface for the deposition of the susceptor layer 3” of BOEHLER ET AL '487.  However, Applicant has not provided any objective evidence to support this assertion.  Nor has Applicant provided persuasive evidence that the surface of metal oxide-coated films in accordance with MATSUDA-EP '779 present a metal oxide surface which is wholly incapable of effectively coated with additional metal layers using known metal-coating methods.  
	Furthermore, while BOEHLER ET AL '487 mentions that the polymer films provide "a very smooth surface" for deposition of a metallic susceptor layer, BOEHLER ET AL '487 does not provide a quantitative standard (e.g., surface roughness values in nanometers, etc.) for determining what constitutes "a very smooth surface" suitable for the deposition of a metallic susceptor layer.  Therefore, aside from Applicant’s assertions, there is no clear indication that metal oxide-coated films in accordance with MATSUDA-EP ‘779 do not have sufficiently “smooth surfaces” for the purposes of BOEHLER ET AL ‘487.

MPEP 716.01(c)    Probative Value of Objective Evidence [R-10.2019]

I.    TO BE OF PROBATIVE VALUE, ANY OBJECTIVE EVIDENCE SHOULD BE SUPPORTED BY ACTUAL PROOF

Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).

II.    ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE

The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.

 	Additionally, far from being too rough to allow for deposition of metal layers, it is well known in the art that metal oxide layers can be used as effective smoothing coatings for polymeric films, thereby providing a highly smooth surface for subsequent metallization (as well as acting as a primer or adhesion-promoting layer for such subsequently applied layers) -- for example, see GODFROID ET AL (US 2013/0340673) which discusses the production of metal oxide-coated films with surface roughnesses of less than 30 nm (preferably less than 10 nm) which are highly suitable as supports for subsequent metallization (paragraph 0042, 0047-0048, 0050-00053, etc.).
  	Therefore, in the absence of objective evidence to support Applicant’s assertions that metal oxide layers are inherently too rough to be metallized and the existence of prior art which teaches that in at least some cases, metal oxide layers can be used to improve the smoothness of polymeric films which enables the formation of low-defect metallized layers thereon, Applicant’s arguments are deemed unpersuasive.
 	(B) Applicant argues that BOEHLER ET AL ‘487 only discloses that “the metal film of susceptor 3 is disposed directly in contact with the polymer film layer 2”.  However, BOEHLER ET AL ‘487 does not indicate that direct contact between polymer film layer (2) and susceptor (3) is critical or essential, nor does the reference prohibit the presence of surface treatments and/or coatings which might improve the smoothness of the polymer film layer (2).  Silence as to the presence of an intervening layer between polymer film layer (2) and susceptor (3) does not constitute a clear teaching away from the presence of an intervening layer, particularly when other secondary references suggest well-established benefits for utilizing such intervening layers (e.g., to improve barrier properties, as suggested by MATSUDA-EP ‘779; etc.) Applicant has not provided evidence of criticality and/or unexpected results commensurate in scope with the present claims from the recited metal oxide layer.
 	(C) Applicant argues that BOEHLER ET AL ‘487 “contains no suggestion of the inclusion of any intervening layer between layer 2 and layer 3”.  However, motivation(s) for modifying and/or combining references are not limited to the primary reference, but can be found in the secondary references -- MATSUDA-EP ‘779 discloses that applying a metal oxide coating to polyester films improves the barrier properties of the coated films. Applicant has not provided evidence of criticality and/or unexpected results commensurate in scope with the present claims from the recited metal oxide layer.
 (D) Applicant argues that positioning a metal oxide layer between the polymeric film (2) and susceptor (3) of BOEHLER ET AL ‘487 would prevent the heat generated by susceptor (3) from teaching the encapsulated particles (11) in food safe coating (1) of BOEHLER ET AL '487.  However, Applicant has not provided any objective evidence to support this assertion. Assuming that Applicant’s assertion that the presence of any metal oxide layer between the polymeric film (2) and susceptor (3) of BOEHLER ET AL ‘487 would serve as an insurmountable thermal barrier layer is correct -- a point NOT conceded by the Examiner -- although an intervening layer such as a metal oxide layer might inhibit heat transmission through the food wrap of BOEHLER ET AL '487 it is conventional in the art to make tradeoffs in order to obtain the desired or required overall performance properties -- e.g., one of ordinary skill in the art could reasonably accept a slight or moderate decrease in heat transmission efficiency in favor of improved barrier properties.  
Furthermore, Applicant has not provided objective evidence that heat transmission through the metal oxide layer in metal oxide-coated films in accordance with MATSUDA-EP '779 would be so bad as to wholly deter one of ordinary skill in the art from positioning a metal oxide layer between the polymeric film layer (2) and the susceptor (3) of BOEHLER ET AL '487 (particularly in view of the well-recognized benefits that such metal oxide layers can provide).  Notably, BOEHLER ET AL '487 allows for a polyester film layer (2) between the susceptor (3) and food safe coating (1).  Aluminum oxide typically has a thermal conductivity of about 30 W/(m•K), which is substantially greater (by two orders of magnitude) than the thermal conductivity of polyethylene terephthalate, which is typically about 0.15-0.24 W/(m•K).  Therefore, it is unclear how a relatively high thermal conductivity aluminum oxide layer with a thickness of 5-800 nm in accordance with MATSUDA-EP '779 would wholly preclude adequate transmission of heat from the susceptor (3) to food safe coating (1) of BOEHLER ET AL ‘487, particularly when BOEHLER ET AL ‘487 allows for the presence of a relatively low thermal conductivity polymeric layer (2) with a suggested thickness of about 7.6-19 microns between susceptor (3) to food safe coating (1), which implies that the presence of a relatively thick low thermal conductivity polymeric layer (2) still permits adequate transmission of heat from the between susceptor (3) to food safe coating (1).
Additionally, WNEK ET AL '943 provides evidence (e.g., Figure 2D) that at least one intervening polymeric layer (204) can be positioned between a susceptor layer (202) and the food-facing inner layer (224) of a microwavable food wrap without intolerable adverse effects on the cooking/heating/browning functions of the food wrap.  Since metal oxide layers (in particular aluminum oxide) have thermal conductivities greater than most polymers, it is unclear how a relatively thin metal oxide intervening layer would somehow make a microwavable food wrap wholly non-functional due to allegedly poor heat transmission (as asserted by Applicant) while a relatively thick polymeric intervening layer apparently still allows a microwavable food wrap to function as intended.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 26, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787